The petitioner's application for rehearing filed in the Court of Appeals was overruled on June 25, 1946. The petition for writ of certiorari was received and filed by the clerk of this court on July 13, 1946, eighteen days after the ruling on application for rehearing; and the petition is written out on ordinary legal cap paper, not on transcript paper, as required by Rule of Practice 36 of this court, Code 1940, Tit. 7 Appendix. For these reasons the petition for writ of certiorari is stricken. So ordered.
Petition for writ of certiorari stricken.
All the Justices concur.